 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 DANEA S. COUNTACH,                                         Case No.: 3:18-cv-00355-RCJ-WGC

 4            Plaintiff,                                                     Order

 5 v.                                                               Re: ECF Nos. 32, 33, 36

 6 UNITED STATES POSTMASTER
   GENERAL MEGAN J. BRENNAN,
 7
        Defendant.
 8

 9
            Plaintiff has filed motions request the entry of default and default judgment, asserting that
10
     Defendant has failed to appear and answer the complaint. (ECF Nos. 32, 33.) Defendant filed
11
     responses to the motions, arguing that the motions should not be granted because Defendant
12
     requested and was granted an extension of time to file a response to the complaint. (ECF Nos. 37,
13
     38.)
14
            The court agrees with Defendant that there is no basis for entry of default or default
15
     judgment because Defendant was granted an extension until December 20, 2019, to file a response
16
     to the operative complaint. Therefore, Plaintiff's motions (ECF Nos. 32, 33) are DENIED.
17
            Plaintiff has also filed a motion for extension of time under Federal Rule of Civil Procedure
18
     6(b), indicating Plaintiff does not have access to electronic filing, and asks for an order extending
19
     time to otherwise plead up to December 4, 2019. (ECF No. 36.) Defendant filed a response.
20
     (ECF No. 39.)
21
            It is unclear whether Plaintiff seeks a specific extension of time to file a document, or is
22
     seeking a blanket order for extensions when filing documents with the court because Plaintiff is
23
     not an electronic filer. Since Plaintiff's motion does not make a request with respect to a particular
 1 deadline, the motion (ECF No. 36) is DENIED. Plaintiff is advised that under Federal Rule of

 2 Civil Procedure 6(d), when Plaintiff is required to act within a specified time after being served,

 3 and service is made on Plaintiff via mail, three days are added after the period would otherwise

 4 expire under Rule 6(a).

 5         IT IS SO ORDERED.

 6         Dated: December 9, 2019.

 7                                                          _________________________________
                                                            William G. Cobb
 8                                                          United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
